DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (United States Patent Application Publication 2016/0170564 hereinafter referred to as Masuda) in view of Chen et al. (United States Patent Application Publication 2013/0335346 hereinafter referred to as Chen), Wada et al. (United States Patent Application Publication 2017/0310937 hereinafter referred to as Wada), Furukawa (United States Patent Application Publication 2015/0204659) and Timoner et al. (United States Patent Application Publication 2012/0120372 hereinafter referred to as Timoner). 

1)	Regarding claim 1, Masuda discloses a display device (figures 1-3) comprising:
a display (figure 1; screen 300) adapted to display an image on a display surface (paragraph 0052; The screen 300 is disposed at a position in the +Y axis direction with respect to the projection apparatus 10. A surface on the -Y axis direction side of the screen 300 is defined as the projection surface. Note that the projection surface may be a board surface of a whiteboard, a wall surface, or the like);

a processor (figure 3; processor 15) programmed to
detect reflected light of the detection light emitted by at least one of the first light source and the second light source (figure 15; step S401); wherein
the detection light is reflected by a pointing body (paragraph 0084; in which the processor 15 determines whether the input operation means (i.e., user's finger which is the claimed pointing body) is present in the projection area based on the differential depth map) and is used for detecting a position on the display surface pointed to by the pointing body (figure 15; step S411).
However Masuda does not disclose wherein the processor is also programmed to adjust an output intensity of the detection light emitted by at least one of the first light source and the second light source in accordance with an installation condition of the irradiation device; determine a position, in a display area of the display surface, at which a reflecting body is to be disposed based on (i) the installation condition of the irradiation device and (ii) a position at which an intensity of the detection light is equal to or less than a predetermined threshold, the reflecting body being different from appointing body; and control the display to display a display image showing the position at which the reflecting body is to be disposed in the display area.
	Chen discloses the processor is also programmed to adjust an output intensity of the detection light emitted by at least one of the first light source and the second light source (paragraph 0017; the light source control unit 1101 is used to control, adjust, or generate the optical signal emitted by the infrared light source 125 shown in FIG. 1B ) in accordance with a condition of the irradiation device (paragraph 
	The teachings of Masuda discloses detecting a position point to by a user’s finger on a display surface while the teachings of Chen disclose adjusting an output intensity of the detection light based on a condition during a finger sensing operation, one of ordinary skill in the art would have been motivated to improve the system of Masuda by including the ability to adjust the intensity of the emission light, as taught by Chen, for the purpose of compensating the sensing deviation during a time that the ambient light is too bright or too dark (Chen, paragraph 0017). 
	Wada discloses adjusting light intensity based on an installation condition of the irradiation device (figure 4B and paragraph 0064; image gain of projectors varies when in the overlapping region). 
	The teachings of Masuda and Chen disclose adjusting a light intensity based on a condition of the light emitting device where the condition is related to ambient light, where Wada discloses the condition of the light emitting device could be an installation condition, one of ordinary skill in the art would have been motivated to adjust light intensity for a number of different reasons including based on ambient light, as disclosed in Chen, or an installation condition, as disclosed in Wada. 
	In a similar field of endeavor of projector devices, Furukawa discloses determine a position, in a display area of the display surface, at which a reflecting body is to be disposed based on (i) the installation condition of the irradiation device and (ii) a position at which an intensity of the detection light is equal to or less than a predetermined threshold, the reflecting body being different from appointing body ([0034], In the normal use mode, the projector 2 acquires the imaged image from the imaging unit 21 and detects the position of the reflected light on the acquired imaged image. The reflected light is light obtained such that the light curtains L1 and L2 which are light in an infrared region, radiated by the light curtain generator 3 are reflected from an indicator. Here, the indicator is a finger of a user, a stick, a pen, or the like and is a type of reflector which reflects the light curtain L. In the embodiment, for convenience, the reflector in the normal use mode is referred to as the indicator. The projector 2 calculates a position 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Masuda, Chen and Wada, by specifically providing determining a position in a display area at which the reflecting body is to be disposed, as taught by Furukawa, for the purpose of providing further ability to perform adjustments as disclosed at [0006] of Furukawa. 
In a similar field of projector devices Timoner discloses the display image showing a position at which the reflecting body is to be disposed in the display area (paragraph 0027; In overlap region 105, both projectors overlap on the screen 100. In that region 105, locations are selected on each of the two projectors. A user can accomplish this using a mouse for example, and clicking on each projector in an overlapping location. Each "X" indicates a location selected by the user or by another mechanism on projector 101, and each "O" indicates locations selected on projector 103. In the overlap region 105, four X-O correspondence pairs are shown: X (127) to O (129), X (131) to O (133), X (119) to O (121), and X (123) to O (125). Those correspondence pairs can be used to form a mapping from one projector to another). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Masuda by specifically providing the display image showing a position at which the reflecting body is to be disposed, 

2)	Regarding claim 2, the combination of Masuda, Chen, Wada, Furukawa and Timoner further discloses wherein 
the processor is further programmed to determine the installation condition of the irradiation device (Wada: paragraph 0059 and figure 3; specifically step S303 setting projection conditions), and
the processor adjusts the output intensity of the detection light emitted by at least one of the first light source and the second light source in accordance with the determined installation condition of the irradiation device (adjustment step of claim 1 above).

3)	Regarding claim 3, Masuda does not disclose wherein the processor determines whether or not there exists another display device adapted to emit the detection light along the display surface as the installation condition of the irradiation device, and in a case in which it is determined that there exists the another projector, the processor decreases the output intensity of the detection light emitted by the irradiation device to a level lower than the output intensity in a case in which it has been determined that the another display device fails to exist.
In a similar field of endeavor of projector devices Wada discloses wherein
the processor determines whether or not there exists another display device adapted to emit the detection light along the display surface as the installation condition of the irradiation device (figure 4B; projector 1 and projector 2), and
in a case in which it is determined that there exists the another projector, the processor decreases the output intensity of the detection light emitted by the irradiation device to a level lower than the output intensity in a case in which it has been determined that the another display device fails to exist (figures 4A and 4B; gain in overlapping region).
Therefore it would have been obvious to one of ordinary skill in the art to modify Masuda by specifically providing wherein the processor determines whether or not there exists another display device adapted to emit the detection light along the display surface as the installation condition of the 

4)	Regarding claim 4, Masuda does not disclose wherein in a case in which the another display device exists, the processor makes a determination result of a position of the another display device, and based on the determination result, the processor decreases the output intensity of the detection light emitted by the light source located on a side near to the another display device out of the first light source and the second light source to a level lower than the output intensity of the detection light emitted by the light source located on a side far from the another display device.
In a similar field of endeavor of projector devices Wada discloses wherein
in a case in which the another display device exists, the processor makes a determination result of a position of the another display device (figure 3; step S305), and
based on the determination result, the processor decreases the output intensity of the detection light emitted by the light source located on a side near to the another display device out of the first light source and the second light source to a level lower than the output intensity of the detection light emitted by the light source located on a side far from the another display device (figures 4A and 4B; gain in overlapping region).
Therefore it would have been obvious to one of ordinary skill in the art to modify Masuda by specifically providing wherein in a case in which the another display device exists, the processor makes a determination result of a position of the another display device, and based on the determination result, the processor decreases the output intensity of the detection light emitted by the light source located on a side near to the another display device out of the first light source and the second light source to a level lower than the output intensity of the detection light emitted by the light source located on a side far from the another display device, as taught by Wada, for the purpose of performing multi-projection. 


the processor detects a light intensity of the detection light reflected by a reflecting body disposed in the display area of the display surface (Masuda: figures 1 and 15 and paragraph 0084; in which the processor 15 determines whether the input operation means (i.e., user's finger) is present in the projection area based on the differential depth map), and
the processor adjusts the output intensity of the detection light emitted by at least one of the first light source and the second light source (adjustment step of claim 1 above) based on the detected light intensity of the detection light (Masuda: paragraph 0136; intensities of the light are modulated and adjusted).

6)	Regarding claim 10, Masuda further discloses wherein the reflecting body is a finger of a user (paragraph 0084; user's finger), however Masuda does not disclose that the reflecting body is a jig.
In a similar field of endeavor of projectors, Furukawa discloses wherein the reflecting body is a jig ([0033], on the screen SC, L-shaped reflectors R1 and R2 are installed at predetermined positions). 
Therefore it would have been obvious to one of ordinary skill in the art to modify using the finger of Masuda by specifically providing a jig, as taught by Furukawa, for the purpose of substituting reflecting bodies to achieve expected results. 

7)	Regarding claim 11, Masuda further discloses wherein 
the processor adjusts an emission direction of the detection light in a plane extending along the display surface (paragraph 0062; the light-emission part can adjust the emission direction (angle) of detection light or modify the detection light into structured light (see FIG. 34), into modulated light (see FIG. 35), into light imparting texture to the imaging target (see FIG. 36), or the like).

8)	Claim 12 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning.    


a display (figure 1; screen 300 and element 11) including a first light source (paragraph 0057; the projection part 11 includes a light source) configured to emit a projection light (paragraph 0058; the processor 15 executes a preprogramed process on the data and projects the processed image on the screen 300 via the projection part 11), the display being adapted to modulate the projection light to display an image on a display surface (paragraph 0052; The screen 300 is disposed at a position in the +Y axis direction with respect to the projection apparatus 10. A surface on the -Y axis direction side of the screen 300 is defined as the projection surface. Note that the projection surface may be a board surface of a whiteboard, a wall surface, or the like);
an irradiation device (figure 3; elements 13 and 14) including a second light source (figures 3, 5 and 6; light-emission part 131 in element 13) and a third light source (figures 3, 5 and 6; light-emission part 141 in element 14) each configured to emit detection light along the display surface (figure 3; dotted lines from 13 and 14 show where light is emitted), the detection light being infrared light (paragraph 0062; Each of the light-emission parts 131, 141 includes a light source for emitting near infrared light); and
a processor (figure 3; processor 15) programmed to
detect reflected light of the detection light emitted by at least one of the second light source and the third light source (figure 15; step S409), the reflected light being different from the projection light (paragraph 0083; the processor 15 determines the difference between the depth maps with and without user's finger inside the projection areas of the distance measurement parts 13, 14. By determining the difference, the processor 15 offsets the distance data of the projection surface (projection image) and calculates only the distance data of the finger), and
adjust an element (figure 15; step S403 combining two depth maps based on the input operation data of step S417);
and perform the steps of determining and controlling as disclosed in claim 1 described above, and wherein the detection light is reflected by the pointing body and is used for detecting a position on the display surface pointed to by the pointing body as disclosed in claim 1 described above.

Chen discloses the processor is also programmed to adjust an output intensity of at least one of the second light source and the third light source in accordance with a condition (paragraph 0017; the light source control unit 1101 is used to control, adjust, or generate the optical signal emitted by the infrared light source 125 shown in FIG. 1B ) in accordance with a condition of the irradiation device (paragraph 0017; for example, the processing unit 1103 can output an intensity setting of the light source to the light source control unit 1101 such that the light source control unit 1101 can control the intensity of the optical signal generated by the infrared light source 125 during the sensing operation. When the ambient light is too bright or too dark, adjusting the optical signal can compensate the sensing deviation to a certain extent). 
	The teachings of Masuda discloses detecting a position point to by a user’s finger on a display surface while the teachings of Chen disclose adjusting an output intensity of the detection light based on a condition during a finger sensing operation, one of ordinary skill in the art would be motivated to improve the system of Masuda by including the ability to adjust the intensity of the emission light, as taught by Chen, for the purpose of compensating the sensing deviation during a time that the ambient light is too bright or too dark (Chen, paragraph 0017). 
	Wada discloses adjusting light intensity based on an installation condition of the irradiation device (figure 4B and paragraph 0064; image gain of projectors varies when in the overlapping region). 
	The teachings of Masuda and Chen disclose adjusting a light intensity based on a condition of the light emitting device where the condition is related to ambient light, where Wada discloses the condition of the light emitting device could be an installation condition, it is known that one of ordinary skill in the art could be motivated to adjust light intensity for a number of different reasons including based on ambient light, as disclosed in Chen, or an installation condition, as disclosed in Wada. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, Chen, Wada, Furukawa and Timoner further in view of Ishikawa et al. (United States Patent Application Publication 2015/0213584 hereinafter referred to as Ishikawa). 

1)	Regarding claim 5, the combination of Masuda, Chen, Wada, Furukawa and Timoner does not disclose wherein the processor determines whether or not a reflecting surface adapted to reflect the detection light emitted by the irradiation device exists within a detection range in which the processor detects the detection light, and in a case in which it is determined that there exists the reflecting surface, the processor decreases the output intensity of the detection light emitted by the irradiation device to a level lower than the output intensity in a case in which it has been determined that the reflecting surface fails to exist.
In a similar field of endeavor of projector devices Ishikawa discloses wherein 
the processor determines whether or not a reflecting surface adapted to reflect the detection light emitted by the irradiation device exists within a detection range in which the processor detects the detection light (paragraph 0110; it is possible to project in a manner so that the arrangement of the correction patterns is included within the screen 102. Therefore, protruded deformation due to an uneven surface and adhesion to an external pattern are unlikely to occur and wrong detection of the correction pattern is unlikely to occur, so that the correction accuracy can be improved), and
in a case in which it is determined that there exists the reflecting surface, the processor decreases the output intensity of the detection light emitted by the irradiation device to a level lower than the output intensity in a case in which it has been determined that the reflecting surface fails to exist (paragraph 0110; it is possible to project in a manner so that the arrangement of the correction patterns is included within the screen 102. Therefore, protruded deformation due to an uneven surface and adhesion to an external pattern are unlikely to occur and wrong detection of the correction pattern is unlikely to occur, so that the correction accuracy can be improved). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Masuda and Wada by specifically providing determining if the reflecting surface is within a detection 

2)	Regarding claim 6, the combination of Masuda, Chen, Wada, Furukawa and Timoner does not disclose wherein  in a case in which the reflecting surface exists, the processor makes a determination result of a position of the reflecting surface, and based on the determination result, the processor decreases the output intensity of the detection light emitted by the light source located on a side near to the reflecting surface out of the first light source and the second light source to a level lower than the output intensity of the detection light emitted by the light source located on a side far from the reflecting surface.
In a similar field of endeavor of projector devices Ishikawa discloses wherein 
the processor determines whether or not a reflecting surface adapted to reflect the detection light emitted by the irradiation device exists within a detection range in which the processor detects the detection light (paragraph 0110; it is possible to project in a manner so that the arrangement of the correction patterns is included within the screen 102. Therefore, protruded deformation due to an uneven surface and adhesion to an external pattern are unlikely to occur and wrong detection of the correction pattern is unlikely to occur, so that the correction accuracy can be improved), and
in a case in which it is determined that there exists the reflecting surface, the processor decreases the output intensity of the detection light emitted by the irradiation device to a level lower than the output intensity in a case in which it has been determined that the reflecting surface fails to exist (paragraph 0110; it is possible to project in a manner so that the arrangement of the correction patterns is included within the screen 102. Therefore, protruded deformation due to an uneven surface and adhesion to an external pattern are unlikely to occur and wrong detection of the correction pattern is unlikely to occur, so that the correction accuracy can be improved). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Masuda and Wada by specifically providing determining if the reflecting surface is within a detection range, as taught by Ishikawa, for the purpose of improving user experience by correcting images on an uneven surface. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, Chen, Wada, Furukawa and Timoner further in view of Wang (United States Patent Application Publication 2017/0251203). 

1)	Regarding claim 14, Masuda discloses wherein the processor is further programmed to
detect the reflected light of the detection light that has been reflected by a wall (paragraph 0053; the projection surface may be a board surface of a whiteboard, a wall surface, or the like). 
However Masuda does not disclose determine the installation condition of the irradiation device based on the detection of the reflected light of the detection light that has been reflected by the wall.
In a similar field of endeavor of projector devices Wada discloses wherein the processor is further programmed to
determine the installation condition of the irradiation device based on the detection of the reflected light of the detection light that has been reflected by the wall (figure 4B and paragraph 0064; image gain of projectors varies when in the overlapping region). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Masuda by specifically providing determine the installation condition of the irradiation device based on the detection of the reflected light of the detection light that has been reflected by the wall, as taught by Wada, for the purpose of performing multi-projection. 
However Wada fails to disclose the wall is a wall extending obliquely to the display surface. 
In a similar field of endeavor of projector devices Wang discloses the wall is a wall extending obliquely to the display surface (paragraph 0074 and figure 12). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Masuda, Wada, by specifically providing the wall extending obliquely to the display surface, as taught by Wang, for the purpose of improving user experience by including corners in the projection. 


In a similar field of endeavor of projector devices Wang discloses wherein the reflected light of the detection light detected by the processor is reflected off of a surface different from the display surface (figure 12). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Masuda and Wada by specifically providing a surface different from the display surface, as taught by Wang, for the purpose of improving user experience by including corners in the projection. 

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
Regarding Applicants first argument that “Masuda fails to disclose ‘the reflecting body being different from a pointing body’ as now recited in claims 1, 13 and 14” (page 7, paragraph 6), this argument is moot in light of the new limitations requiring the new Furukawa reference. See above for complete rejection.  
Regarding Applicants’ second argument, Applicants argue that Timoner does not disclose showing the position at which the reflecting body is to be disposed in the display area; however Examiner respectfully disagrees. Examiner maintains Timoner discloses “Using models of the display system, and projectors, the users can then quickly map that common coordinate system to the entire display” ([0015]).  Further at [0027] and fig. 1, Timoner teaches indicating areas of the display flat screen region 100 to the user as a map of where the projectors overlap.
Regarding Applicants third argument that “the cited references fail to disclose a processor programmed to ‘control the display to display a display image showing the position at which the reflecting body is to be disposed in the display area’ as now recited in independent claims 1, 13 and 14” (page 9, paragraph 2), this argument is moot in light of the new limitations requiring the new Furukawa reference. See above for complete rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693